DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 6/29/2022 to claims 1-20 and new claims 21-23 are acknowledged by the examiner. 
Claims 1-23 are pending.
Claims 1-23 are examined.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are moot in view of new reference Hauger and the new rejections necessitated by applicant’s amendments below.

Claim Objections
Claim 23 is objected to because of the following informalities:  examiner suggests that “the planar base” be written as “—the underlying planar base—” for purposes of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 is believed to be new matter for the reasons below. 
Independent Claim 12 first recites a first sheet of thermoplastic material attached to the first and second profile. In claim 13, a second sheet of thermoplastic material is disclosed and that it is attached to the first profile and to the second profile. Claim 13 then continues to claim that the second sheet of thermoplastic material does not contact the first sheet of thermoplastic material. Finally claim 13 ends with claiming that the “first sheet of thermoplastic material fits around or over a first body part of a patient, or around or over a first portion of a body part of the patient, and wherein the second sheet of thermoplastic material fits around or over a second body part of the patient, or around or over a second portion of the body part of the patient.” 
Examiner is unable to find support for these limitations in the applicant’s specification or in the applicant’s drawings leading the examiner to believe that there is a new matter issue and that the applicant was not in possession of the claimed invention at the time of filing. Examiner is unable to find support of the invention having two separate sheets of thermoplastic material and that are both attached to the first and second profile while not contacting one another. Examiner finds support of an embodiment (Fig 10b) of the invention having two separate thermoplastic materials and where the two sheets are not contacting each other; however, the second sheet is not attached to the first and second profile. The second sheet is instead attached to a fourth and fifth profile and that these profiles are disclosed as being discontinuous from the first and second and third profiles (see Fig 10b and page 8, lines 24-33 to page 9, lines 1-27 of applicant’s specification). Examiner sees that there are contemplations of different configuration not shown in the drawings but examiner is unable to find support for the claimed limitation. Because of this, Examiner is unable to find positive support for the invention to comprise of two separate thermoplastic sheets and that these two separate thermoplastic sheets are both attached to the first and second profiles which leads the examiner to believe that there is a new matter issue and that the applicant was not in possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 14-23 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Hauger (US 5,775,337).

Regarding claim 1, Hauger discloses a structure (Fig 3-7), comprising: 
a frame having a plurality of separate profiles (50,52,10 see Figs 1-8), wherein each of the plurality of sperate profiles has a roughly flat lower surface (separate profiles 50,52,10 are flat shaped and have lower surfaces, Figs 3-7) configured to reside upon a different portion of an underlying planar base (Col 2, lines 54-57; examiner in interpreting the underlying planar base as the table or support surface for radiation therapy, diagnostic imaging, or surgical procedures that the separate profiles 50,52,10 are mounted to at different portions of the underlying planar base when the device is in use.) (examiner notes that these portions of the underlying base are not given further structure or definition resulting in examiner being able to pick any arbitrary portion of the underlying planar base); and 
a material attached to each of the plurality of separate profiles or portions of the frame for form fitting to one or more body parts (66, see Figs 3-7; material 66 attaches to 50,52,10 when fully assembled, see Figs 3-7), 
wherein a first profile of the plurality of separate profiles or portions (50, see Figs 3-7) includes first fastening mechanism (60, see Figs 3-7) which enables and wherein the second profile is contiguous with the first profile within the single plane (Col 2, lines 66-67 to Col 3, lines 1-2; Figs 3-7).


Regarding claim 2, Hauger further discloses the structure of claim 1, wherein the material comprises a stretchable material (material 66 is a thermoformable material and is thus capable of stretching when in a formable state; Col 3, lines 41-44 and Col 3, lines 60-67) and wherein the first profile and the second profile, when fastened together, create a single continuous frame structure (50 and 52 fasten together when fully assembled to create a single frame structure, see Figs 3-7 and Col 3, lines 60-67).

Regarding claim 3, Hauger further discloses the structure of claim 1, wherein the plurality of separate profiles, when fastened together, creates the single frame structure having a shape that fits around, or over, the one or more body parts (50,52,10 fasten together when fully assembled to create a single frame structure having a shape that is configured to fit around and over one or more body parts of the user, see Figs 3-7 and Col 3, lines 60-67).

Regarding claim 4, Hauger further discloses the structure of claim 1, wherein the plurality of separate profiles (50,52,10, Fig 3-7) include third fastening mechanisms (68, Figs 3-7) which enable each of the plurality of separate profiles to be fastened to the underlying planar base (50,52,10 are all enabled to be fastened to the underlying planar base when all profiles are fastened together and in use, Col 2, lines 54-57; see examiner interpretation of the underlying planar base in the claim 1).

Regarding claim 5, Hauger further discloses the structure of claim 4, wherein the third fastening mechanisms (68, Figs 3-7) include a fastening feature (Col 2, lines 54-57; conventional mounting means that are well known in the art of attaching the profiles 50,52,10 to the treatment table) that extends through each of the plurality of separate profiles into the underlying planar base (Col 2, lines 54-57; profiles 50,52,10 are mounted to the underlying planar base through conventional means well known in the art).

Regarding claim 6, Hauger further discloses the structure of claim 1, wherein the first fastening mechanism (60, Fig 3-7) and the second fastening mechanism (62, Fig 3-7) comprise mated snap fit joints (60,62 are snap fit joints, see Figs 3-7, and Col 3, lines 25-40).

Regarding claim 7, Hauger further discloses the structure of claim 1, wherein the plurality of separate profiles comprises three profiles (50, 52, and 10 of the invention are 3 separate profiles, see Figs 3-7), wherein the first profile of the three profiles (50) includes a first female snap fit joint (68 are female snap fit joints, Col 3, lines 25-40) and a second female snap fit joint (68,58 are a female joints capable of snapping into place when mated with 14,12 respectfully), wherein the second profile (52) includes a first male snap fit joint (62 are male snap fit joints, Col 3, lines 25-40) that mates with the first female snap fit joint (60 mates with 62, Figs 3-7, Col 3, lines 25-40), and wherein a third profile (10) includes a second male snap fit joint (14,12are a female joints capable of snapping into place when mated with 68,58 respectfully) that mates with the second female snap fit joint (60 mates with 62, Figs 3-7; Col 3, lines 55-59).

Regarding claim 8, Hauger further discloses the structure of claim 1, wherein the one or more body parts comprises a single body part, and wherein the plurality of separate profiles (50,52,10), when fastened together (Figs 3-7), create a single continuous frame having a shape that fits around, and encloses, three sides of the single body part (Figs 3-7, Col 3, lines 60-67, Col 4, lines 30-34).

Regarding claim 9, Hauger further discloses the structure of claim 8, wherein the shape comprises a U-shape, and wherein the U shape fits around the top, left side, and right side of the single body part (Figs 3-7, Col 3, lines 60-67).

Regarding claim 10, Hauger further discloses the structure of claim 2, wherein the plurality of separate profiles further comprises: 
at least one additional profile (10, Figs 3-7) to which the material is also attached (material 66 attaches to 50,52,10 when fully assembled, see Figs 3-7), wherein the at least one additional profile does not fasten together with the first profile or the second profile (10 is capable of not fastening to first and second profile 50,52 when 50,52 with 66 are being molded to the shape of patient’s head prior to the device being fully assembled and in use, Figs 3-7 and Col 3, lines 60-67) such that the at least one additional profile (10) comprises at least one second frame structure that is discontinuous with the single continuous frame structure comprising the first profile and the second profile (10 itself comprises of a separate u-shaped frame structure that is discontinuous with the single continuous frame prior the invention being in use, see Figs 6-7 and Col 3, lines 60-67).

Regarding claim 11, Hauger further discloses the structure of claim 1, further comprising: 
at least two additional profiles (10 and 12, Figs 3-7); and 
a second material (74, Figs 6-7) attached to each of the at least two additional profiles (74 attaches to 10 and 12 when the device is in use as 12 is attached to 10, see Figs 3-7), wherein the second material does not attach to, or connect with, the material attached to each of the plurality of separate profiles (74 does not attach to or connect with 66 when the device is fully assembled and in use, see Figs 6-7).

Regarding claim 12, Hauger discloses a medical treatment or testing mask (Fig 3-7), comprising: 
a first profile (50, Figs 3-7) having a flat structure configured to reside upon a first portion of an underlying planar base (Col 2, lines 54-57; examiner in interpreting the underlying planar base as the table or support surface for radiation therapy, diagnostic imaging, or surgical procedures that the first profiles 50 is configured to reside upon a given first portion of the underlying planar base when the device is in use.) (examiner notes that these portions of the underlying base are not given further structure or definition resulting in examiner being able to pick any arbitrary portion of the underlying planar base) and a first fastening mechanism (60, Figs 3-7); 
a second profile (52 Fig 3-7), that is separate from the first profile (52 is separate from 50 prior to being assembled and in use, Figs 3-7), having a flat structure configured to reside upon a second portion of the underlying planar base (Col 2, lines 54-57; examiner in interpreting the underlying planar base as the table or support surface for radiation therapy, diagnostic imaging, or surgical procedures that the second profiles 52 is configured to reside upon a given second portion of the underlying planar base when the device is in use.) (examiner notes that these portions of the underlying base are not given further structure or definition resulting in examiner being able to pick any arbitrary portion of the underlying planar base) and a second fastening mechanism (62, Figs 3-7) that is fastenable to the first fastening mechanism (60 and 62 are fastenable, Fig 3-7); and 
a first sheet of thermoplastic material (66, Fig 3-7) attached to the first profile and to the second profile (Fig 3-7), 
wherein, when the second fastening mechanism is fastened to the first fastening mechanism (Col 3, lines 25-40), the first profile and the second profile create a single continuous planar frame structure (Fig 3-7) in which the first profile and the second profile are contiguous with one another within a single plane (Col 2, lines 66-67 to Col 3, lines 1-2; Figs 3-7).

Regarding claim 14, Hauger further discloses the medical treatment or testing mask of claim 12, wherein the first profile (50) further includes a third fastening mechanism (68,58, Figs 3-7), and further comprising: 
a third profile (10, Figs 3-7), that is separate from the first profile and the second profile (10 is separate from first profile 50 and second profile 52 prior to the invention being fully assembled and in use, see Figs 3-7 and Col 3, lines 60-67), having a flat structure configured to reside upon a third portion of the underlying planar base (Col 2, lines 54-57; examiner in interpreting the underlying planar base as the table or support surface for radiation therapy, diagnostic imaging, or surgical procedures that the third profiles 10 is configured to reside upon a given third portion of the underlying planar base when the device is in use.) (examiner notes that these portions of the underlying base are not given further structure or definition resulting in examiner being able to pick any arbitrary portion of the underlying planar base) and a fourth fastening mechanism (14,12, Figs 3-7) that is fastenable to the third fastening mechanism (14,12 is fastenable to third fastening mechanism 68,58, Figs 3-7, Col 3, lines 55-59), 
wherein the first sheet of thermoplastic material (66) is further attached to the third profile (66 is attached with third profile 10 when the device is fully assembled and in use, see Figs 6-8), and 
wherein, when the fourth fastening mechanism (14,12) is additionally fastened to the third fastening mechanism (forth fastening mechanism 14,12 is fastened to third fastening mechanism 68,58, Figs 3-7, Col 3, lines 55-59), the first profile, the second profile, and the third profile (50,52,10) create the single continuous planar frame structure in which the first profile, the second profile, and the third profile are contiguous with one another within a single plane and having a shape that fits around or over one or more body parts of a patient (50,52,10 when fully assembled together create the single continuous planar frame structure that are contiguous with one another and capable of fitting around and over one or more body parts when in use, Col 2, lines 66-67 to Col 3, lines 1-2; Figs 3-7 and Col 3, lines 60-67).

Regarding claim 15, Hauger further discloses the medical treatment or testing mask of claim 14, wherein the shape of the single frame comprises a U-shape, and wherein the U-shape fits around the one or more body parts of the patient (Figs 3-7, Col 3, lines 60-67).

Regarding claim 16, Hauger further discloses the medical treatment or testing mask of claim 12, wherein the first profile (50) further includes a third fastening mechanism (12,14 on the right side, Figs 3-7) that enables the first profile (50) to be fastened to the underlying planar base (50, as well as 52 are all enabled to be fastened to the underlying planar base when all profiles are fastened together (via their respective fastening mechanisms) and in use, Col 2, lines 54-57; see examiner interpretation of the underlying planar base in the claim 12), and wherein the second profile (52) further includes a fourth fastening mechanism (12,14 on the left side, Figs 3-7) that enables the second profile (second profile 52 is part of first profile 50 that has 68,58 to receive fourth fastening mechanism 12,14 on the left side) to be fastened to the underlying planar base (50, as well as 52 are all enabled to be fastened to the underlying planar base when all profiles are fastened together (via their respective fastening mechanisms) and in use, Col 2, lines 54-57; see examiner interpretation of the underlying planar base in the claim 12). 

Regarding claim 17, Hauger further discloses the medical treatment or testing mask of claim 16, wherein the third fastening mechanism (12,14 on the right side) comprises a first pin (14 on the right side is a pin) that is insertable through the first profile (50, Figs 3-7) into the underlying planar base (50, as well as 52 are all enabled to be fastened to the underlying planar base when all profiles are fastened together (via their respective fastening mechanisms) and in use, Col 2, lines 54-57; see examiner interpretation of the underlying planar base in the claim 12) and wherein the fourth fastening mechanism (12,14 on the left side) comprises a second pin (14 on the left side is a pin) that is insertable through the second profile (second profile 52 is part of first profile 50 that has 68 to receive second pin 14) into the underlying planar base (50, as well as 52 are all enabled to be fastened to the underlying planar base when all profiles are fastened together (via their respective fastening mechanisms) and in use, Col 2, lines 54-57; see examiner interpretation of the underlying planar base in the claim 12).

Regarding claim 18, Hauger discloses a medical treatment or testing mask (Fig3-7), comprising: 
a first profile (50, Figs 3-7) having a first fastening mechanism (60, Figs 3-7) and a second fastening mechanism, (68,58, Figs 3-7) wherein the first profile has a roughly flat lower surface configured to reside upon a first portion of an underlying planar base (Col 2, lines 54-57; examiner in interpreting the underlying planar base as the table or support surface for radiation therapy, diagnostic imaging, or surgical procedures that the first profiles 50 is configured to reside upon a given first portion of the underlying planar base when the device is in use.) (examiner notes that these portions of the underlying base are not given further structure or definition resulting in examiner being able to pick any arbitrary portion of the underlying planar base); 
a second profile (52 Fig 3-7), that is separate from the first profile (52 is separate from first profile 50 prior to being fully assembled, see Fig 3-7), having a third fastening mechanism (62, Fig 3-7) that is fastenable to the first fastening mechanism, (62 is fastenable to first fastening mechanism 60, see Figs 3-7) wherein the second profile has a roughly flat lower surface configured to reside upon a second portion of an underlying planar base (Col 2, lines 54-57; examiner in interpreting the underlying planar base as the table or support surface for radiation therapy, diagnostic imaging, or surgical procedures that the second profiles 52 is configured to reside upon a given second portion of the underlying planar base when the device is in use.) (examiner notes that these portions of the underlying base are not given further structure or definition resulting in examiner being able to pick any arbitrary portion of the underlying planar base) and wherein the second portion is contiguous with the first portion (the treatment table is a longitudinally planar surface and would thus have the first portion and the second portion contiguous with respect to each other, Col 2, lines 54-57); 
a third profile (10, Fig 3-7), that is separate from the first profile and the second profile (10 is separated from first profile 50 and second profile 52 prior to being fully assembled and in use, see Fig 3-7), having a fourth fastening mechanism (14,12, Figs 3-7) that is fastenable to the second fastening mechanism, (14,12 is fastenable to second fastening mechanism 68,58, Figs 3-7) wherein the third profile has a roughly flat lower surface configured to reside upon a third portion of an underlying planar base (Col 2, lines 54-57; examiner in interpreting the underlying planar base as the table or support surface for radiation therapy, diagnostic imaging, or surgical procedures that the third profiles 10 is configured to reside upon a given third portion of the underlying planar base when the device is in use.) (examiner notes that these portions of the underlying base are not given further structure or definition resulting in examiner being able to pick any arbitrary portion of the underlying planar base) and wherein the third portion is contiguous with the first portion (the treatment table is a longitudinally planar surface and would thus have the first portion and the third portion contiguous with respect to each other, Col 2, lines 54-57),
wherein the first, second, and third profiles are configured to attach to a sheet of thermoplastic material (66, Figs 3-7), and, 
wherein, when the third fastening mechanism is fastened to the first fastening mechanism (third fastening mechanism 62 fastens to first fastening mechanism 60, see Figs 3-7) and the fourth fastening mechanism is fastened to the second fastening mechanism (forth fastening mechanism 14,12 is fastened to second fastening mechanism 68,58, see Fig 3-7), the first profile, the second profile, and the third profile lie in a single plane to create a single frame structure (Col 2, lines 66-67 to Col 3, lines 1-2; Figs 3-7) having a shape that fits around, or over, one or more body parts (Col 3, lines 60-67) and wherein the second profile and the third profile are contiguous with the first profile within the single plane (50,52,10 when fully assembled together create the single continuous planar frame structure that are contiguous with one another and capable of fitting around and over one or more body parts when in use, Col 2, lines 66-67 to Col 3, lines 1-2; Figs 3-7 and Col 3, lines 60-67). 

Regarding claim 19, Hauger further discloses the medical treatment or testing mask of claim 18, wherein the shape of the single frame structure comprises a U-shape, and wherein the U-shape fits around the one or more body parts (the combination of 50,52,10 comprise a U-shape that is capable of fitting around one or more body parts when the device is in use, see Fig 3-7, Col 3, lines 60-67).

Regarding claim 20, Vilsmeier further discloses the medical treatment or testing mask of claim 18, wherein the third fastening mechanism (62) and the first fastening mechanism (60) comprise a first snap fit joint (Col 3, lines 55-59), and wherein the fourth fastening mechanism (14) and the second fastening mechanism (68) comprise a second snap fit joint (14,12are a male joints capable of snapping into place when mated with 68,58 respectfully).

Regarding claim 21, Hauger further discloses the structure of claim 1, wherein when the first profile 50 is fastened to the second profile 52, via the first fastening mechanism 60 and the second fastening mechanism 62 (Fig 3-7), upon the underlying planar base, the first profile of the plurality of separate profiles resides upon a first portion of the underlying planar base and the second profile of the plurality of separate profiles resides upon a second portion of the underlying planar base that is contiguous to the first portion (the treatment table is a longitudinally planar surface and would thus have the first portion and the second portion contiguous with respect to each other, Col 2, lines 54-57; see examiners interpretation of the portions of the underlying base in claim 1).  

Regarding claim 22, Hauger further discloses the structure of claim 1, wherein the first profile of the plurality of separate profiles comprises a first elongate member having a first end and a second end (ends of 50, Fig 3-7) and wherein the second profile of the plurality of separate profiles comprises a second elongate member having a first end and a second end (ends of 52, Fig 3-7), wherein the first fastening mechanism is located at the second end of the first profile and the second fastening mechanism is located at the first end of the second profile (Figs 3-7), and wherein, when the first fastening mechanism is fastened to the second fastening mechanism(Figs 3-7), the first profile and the second profile create the single frame structure comprising a single elongate member (Fig 3-7, Col 2, lines 66-67 to Col 3, lines 1-2).  

Regarding claim 23, Hauger further discloses the medical treatment or testing mask of claim 18, wherein, when the third fastening mechanism 62 is fastened to the first fastening mechanism 60 (Col 3, lines 55-59) and the fourth fastening mechanism 14 is fastened to the second fastening mechanism 68 (Fig 3-7), the roughly flat lower surfaces of each of the first, second, and third profiles contact an upper surface of the planar base (50,52,and 10 when fully assembled and in user contact the upper surface of the treatment table, Col 2, lines 54-57; see examiners interpretation of the portions of the underlying base in claim 18, Fig 3-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hauger  (US 5,702,406), in view of Vilsmeier (US 5,702,406).

Regarding claim 13, Hauger further discloses the medical treatment or testing mask of claim 12, further comprising: a second material (74, Figs 6-7) attached to the first profile and to the second profile (74 is capable of being attached to first and second profile 50 and 52 when the device is fully assembled and in use, Fig 6-7), wherein the second sheet of thermoplastic material does not contact the first sheet of thermoplastic material (74 does not attach to or connect with 66 when the device is fully assembled and in use, see Figs 6-7), wherein the first sheet of thermoplastic material (66) fits around or over a first body part of a patient, or around or over a first portion of a body part of the patient (Figs 3-7 and Col 3, lines 60-67; Front portion of head), and wherein the second material (74) fits around or over a second body part of the patient, or around or over a second portion of the body part of the patient (Figs 6-7 and Col 4, lines 1-5; back portion of head). Hauger is silent wherein the second material is a second sheet of thermoplastic material.
Vilsmeier teaches of an analogous device (Fig 6, abstract and Col 6, lines 25-67 to Col 7, lines 1-55) further comprising: a second sheet of thermoplastic material (rear part of 10, see Figs 1 and 6-8) attached to the first profile and to the second profile (rear part of 10 is attached to first profile 30 and second profile 20 when the device is fully assembled, see Figs 6-8), wherein the second sheet of thermoplastic material does not contact the first sheet of thermoplastic material (the rear part of 10 does not contact the front part of 10, see Figs 6-8), wherein the first sheet of thermoplastic material fits around or over a first body part of a patient, or around or over a first portion of a body part of the patient (front part of 10 is configured to fit around and over the front body parts of the patient’s head when the device is in use, see Fig 6-8 and Col 5, lines 64-67 to Col 6, lines 1-3), and wherein the second sheet of thermoplastic material fits around or over a second body part of the patient, or around or over a second portion of the body part of the patient (rear part of 10 is configured to fit around and over the rear body parts of the patient’s head when the device is in use, see Fig 6-8 and Col 5, lines 64-67 to Col 6, lines 1-3) for purposes of supporting the entire head of the patient to remain still when in use (see Fig 6-8 and Col 5, lines 64-67 to Col 6, lines 1-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second material disclosed by Hauger with second sheet of thermoplastic material as taught by Vilsmeier in order to enhance the overall supporting capabilities of the invention by fully supporting the entire head of the patient to remain still when in use (see Fig 6-8 and Col 5, lines 64-67 to Col 6, lines 1-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786                                                                                                                                                                                            

/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786